Title: Thomas B. Parker to Thomas Jefferson, 14 August 1819
From: Parker, Thomas B.
To: Jefferson, Thomas


          
            Sir.
            Boston Augt 14. 1819
          
          Your letter of the 2nd inst duly came to hand. Before I wrote you I was confident it would not be agreeable to you h to have your private letters exposed to the publick—particularly such letters as relate to any kind of controversies, but my friends were so very urgent I could not get off without complying with their wishes so far as to ask your permission. They are now satisfied of the impropriety of their request notwithstanding their great zeal and you may rest assured Sir it would give me pain were I the cause of the least of the least inquietude to you. Your letter shall be kept private unless something occurs above my control. I send you a copy of the “Trial” and Mr Channing’s sermon which I got bound together for my own use and I also forward ½ Doz. copies of the “Trial” for the use of your friends. Mr Channing’s discourse has caused a great Stir amongst what are called the orthodox.—
          
            I am Sir Respectfully Yours
            Thomas B Parker
          
        